                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
    v.                                 )    Case No. 19-00035-CR-W-HFS
                                       )
CORY LAVELLE SMITH                     )
                                       )
Defendant.                             )


                                    ORDER

         Having considered defendant’s motion to suppress (Doc. 24), the

audio and video recordings, the transcript of the hearing, and briefing by

the parties, I ADOPT the Report and Recommendation “R&R” (Doc. 99), and

GRANT the motion to suppress (Doc. 24).

         In this criminal matter, defendant (and co-defendants) were indicted

by a grand jury on various counts of sex trafficking, transportation of a

minor for prostitution, and interstate transportation for prostitution. (Doc.

31). The issue before this court is whether defendant’s statements to law

enforcement during a custodial interrogation should be suppressed. Based

on evidence adduced at an evidentiary hearing, Magistrate Judge W. Brian



                                  1
     Case 4:19-cr-00035-HFS Document 104 Filed 08/31/21 Page 1 of 3
Gaddy submitted findings of fact which are not disputed. Instead, the

Government opposes suppression of defendant’s statements, and argues

that the totality of the circumstances demonstrated that defendant’s

decision to speak to the interrogating agents was knowing and intelligent.

      The dispute before me revolves around Miranda rights, and waiver, if

any, of those rights. At the commencement of the interview, defendant

was accurately informed of his rights as Agent Kixmiller read the Statement

of Rights to him. However, Agent Kixmiller then deviated from the written

statement of rights by informing defendant that counsel would not be

appointed unless he was officially charged. Thus, defendant would be on

his own if he continued to converse with the agents, at that early morning

hour or even the next day, until charges were filed (the filing of which

would of course be undesirable and hopefully might be avoided if

defendant continued to talk to the agents).

      While defendant was advised of his right to remain silent, the

Miranda warning itself suggests that the agents are not his adversaries but

temporary advisers, and being summoned to converse at a very early hour

suggests that a discussion is expected. Actions speak louder than words.




                                 2
    Case 4:19-cr-00035-HFS Document 104 Filed 08/31/21 Page 2 of 3
The critical issue here, as discussed in Judge Gaddy’s thorough and

convincing Report and Recommendation, is that the agent twice

contradicted the Miranda requirement that a suspect be “clearly advised”

of his right to a lawyer “with him during interrogation”. 384 U.S. at 471.

This was apparently most recently restated on behalf of members of the

present Court in Florida v. Powell, 559 U.S. 50, 60-64 (2010).

      In considering the totality of circumstances here, the Government

fails to demonstrate that defendant knowingly and intelligently waived his

Miranda rights. United States v. Doerr, 2020 WL 6729385 *8 (D.Minn.).

      Accordingly, the motion to suppress (Doc. 24) is GRANTED.



      SO ORDERED.

                                       /s/ Howard F. Sachs____

                                       HOWARD F. SACHS

                                       UNITED STATES DISTRICT JUDGE



August 31, 2021

Kansas City, Missouri




                                 3
    Case 4:19-cr-00035-HFS Document 104 Filed 08/31/21 Page 3 of 3
